Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 4, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “Information Technology” in claims 2, 16, and 19 is a relative term which renders the claim indefinite. The term “Information Technology” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Information Technology includes using computers, wearable technology, or handheld technology for digitization; therefore, "information Technology" is too broad of a term to be claimed and needs narrowing.
Claim 3 is rejected due to its dependency on claim 2.
Claim 4 is rejected due to its dependency on claim 3.
Claim 20 is rejected due to its dependency on claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiroz et al. (US 2020/0378957) and further in view of Kline et al. (US 5459078).
Regarding claim 1, Azpiroz et al. teaches a multiplexed chemical testing strip device (referred to as a multiplexed lateral flow assay device, see Abstract, where lateral flow assays test for specific analytes or chemicals), comprising:
a hydrophobic paper-based strip housing element configured for placement of one or more testing strips (referred to as the housing element constructed by the bottom cover 150 and spacer element 140 that are configured to have the lateral flow assays 130 placed between them, see Fig. 2 and [0040], where the cover is made out of a paper coated in a hydrophobic material, see [0036])
one or more alignment markers positioned on the hydrophobic paper-based housing element configured to facilitate placement of the one or more testing strips (referred to as the spacer element 140 that combines with the bottom cover 150 to align the lateral flow assays 130, see Fig. 2 and [0040])
a cover element arranged above the strip housing element (referred to as the top cover 105 that is arranged above the housing element, see [0004]) and including a machine- readable test identifier on an upper surface (referred to as the machine-readable identifier that is located on the top cover 105, see Claim 3). 
However, Azpiroz et al. does not explicitly teach that there is a removably attached filtering element arranged on the housing element. 
In the analogous art of test strip devices, Kline et al. teaches a removably attached filtering element (referred to as a removable filter layer, see Col. 29, Lines 27-29) arranged on the hydrophobic paper-based strip housing element (the filter can be placed above the application pad, which houses the porous material of the test strips, see Col. 24, Lines 59-64).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. to have included the removable filter layer of Kline et al. for the benefit of being able to remove unwanted particles from the test sample, see Col. 25, Lines 1-3 in Kline et al.).
Regarding claim 5, Azpiroz et al. teaches the testing strip device according to claim 1, wherein:
the hydrophobic paper-based strip housing element comprises a plurality of channels formed by the strip housing element and extends in a longitudinal direction (the spacer element 140 along with the partitioning elements 145 create longitudinal channels along the housing element, see Fig. 2 and [0040]), and
each respective channel of the plurality of channels has a length and a width configured to receive one testing strip of the one or more testing strips (the channels created by the partitioning elements 145 are long and wide enough to accommodate the lateral flow assays 130, see Fig. 2 and [0040]).
Regarding claim 6, Azpiroz et al. teaches the testing strip device according to claim 1, wherein:
the hydrophobic paper-based strip housing element comprises a plurality of grooves extending in a longitudinal direction the spacer element 140 along with the partitioning elements 145 create longitudinal grooves along the housing element, see Fig. 2 and [0040]), and
each respective groove of the plurality of grooves has a length and a width configured to receive one testing strip of the one or more testing strips (the grooves created by the partitioning elements 145 are long and wide enough to accommodate the lateral flow assays 130, see Fig. 2 and [0040]).
Regarding claim 7, Azpiroz et al. does not explicitly teach that the removably attached filtering element is adhered to the upper surface of the cover.
However, in the analogous art of test strip devices, Kline et al. teaches that the removably attached filtering element is adhered to the upper surface of the cover element (the filter can be placed above the application pad, which houses the porous material of the test strips, see Col. 24, Lines 59-64), and
the filtering element is configured to filter the sample (the filter is used to filter the test sample, see Col. 24, Lines 63-65).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. to have included the filtering element on top of the cover element for the benefit of preventing interference from other particles within the test results (see Col. 25, Lines 1-3 in Kline et al.).
Regarding claim 8, Azpiroz et al. does not explicitly teach that the filtering element is configured to filter the samples.
However, in the analogous art of test strip devices, Kline et al. teaches that the removably attached filtering element is configured to filter samples comprising at least one of particulates of the liquid sample, soil, or wastewater (the filter is used to filter the test sample and remove particles or cells, see Col. 24, Lines 63-65).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. to have included the filtering element for the benefit of preventing interference from other particles within the test results (see Col. 25, Lines 1-3 in Kline et al.).
Regarding claim 14, Azpiroz et al. teaches the testing strip device according to claim 1, wherein the cover element comprises a top cover having a transparent portion configured to view test results of the one or more testing strips and to facilitate an image capture or a visualization of the one or more testing strips for result interpretation and digitalization (the top cover 105 contains test result windows 115 to allow for visualization and interpretation of the results from the assays, see Fig. 1A and [0034]).
Regarding claim 15, Azpiroz et al. teaches a method of manufacturing a multiplexed chemical testing strip device (referred to as a method of manufacturing a multiplexed lateral flow assay device, see [0056]), comprising:
configuring a hydrophobic paper-based strip housing element configured to receive one or more testing strips for testing a sample (referred to as the housing element which includes an impermeable bottom cover and an impermeable spacer element to receive the lateral flow assays, see [0059]);
providing the strip housing element with one or more alignment markers for arrangement of the one or more testing strips (referred to as the spacer element that creates a space for the lateral flow assays, see [0059]);
arranging a cover element above the strip housing element (referred to as the impermeable paper top cover, see [0060]) and including a machine- readable test identifier on an upper surface of the cover element (a machine-readable identifier can be placed on the upper surface of the cover, see Claim 19).
However, Azpiroz et al. does not teach that there is a removably attached filtering element on the strip housing element.
In the analogous art of test strip devices, In the analogous art of test strip devices, Kline et al. teaches a removably attached filtering element (referred to as a removable filter layer, see Col. 29, Lines 27-29) arranged on the strip housing element (the filter can be placed above the application pad, which houses the porous material of the test strips, see Col. 24, Lines 59-64).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. to have included the removable filter layer of Kline et al. for the benefit of being able to remove unwanted particles from the test sample, see Col. 25, Lines 1-3 in Kline et al.).
Regarding claim 16, Azpiroz et al. teaches the method according to claim 15, further comprising providing a color reference information area on an upper surface of the cover element for result interpretation and digitalization (the color reference area 226 which is visible through the top layer 218 is used for quantification of the test results by comparison or review, see Fig. 5 and [0041]) by a digital Information Technology (IT) system (the interpretation and display of results can be done via a computer, see [0045]), wherein at least one of the machine-readable test identifier or the color reference information, identifies the test being performed (referred to as the auxiliary information area 228 that contains information that identifies the test performed, see [0038]).
Regarding claim 17, Azpiroz et al. teaches the method according to claim 16, wherein the one or more testing strips comprise a plurality of colorimetric testing strips, and the method further comprises configuring the hydrophobic paper-based strip housing element to secure the colorimetric testing strips for simultaneous immersion in a sample for multiplex testing of the sample (the device is configured to test simultaneously for multiple analytes of interest, or multiplexing, using single sample deposition, see Claim 17).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Azpiroz et al. and Kline et al. as applied to claim 1 above, and further in view of Hong et al. (US 2016/0051980).
Regarding claim 2, the combination of Azpiroz et al. and Kline et al. does not explicitly teach that the test strip device contains a color reference area arranged on the top cover where the test strips display colorimetric results and that the machine-readable identifier identifies the test being performed.
However, in the analogous art of paper-based chemical sensors, Hong et al. teaches a testing strip device comprising a color reference information area arranged on an upper surface of the cover element (cover element is referred to as top laminating layer 218, see Fig. 5 and [0040]) for result interpretation and digitalization (the color reference area 226 which is visible through the top layer 218 is used for quantification of the test results by comparison or review, see Fig. 5 and [0041]) by a digital Information Technology (IT) system (the interpretation and display of results can be done via a computer, see [0045]), wherein:
the one or more testing strips received by the hydrophobic paper-based strip housing element display colorimetric results (the test zones 230-235 display colorimetric results, see [0042]), and
at least one of the machine-readable test identifiers or the color reference information identifies the test being performed (referred to as the auxiliary information area 228 that contains information that identifies the test performed, see [0038]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. and Kline et al. to have included the color reference area and test identifier for the benefit of being able to determine the different tests occurring in the test zones to obtain the concentration of each analyte in the sample (see [0042] in Hong et al.).
Regarding claim 3, Azpiroz et al. further teaches the testing strip device according to claim 2, wherein:
the one or more testing strips comprise a plurality of testing strips (referred to as the multiple lateral flow assays 130, see Fig. 2 and [0038]), and
the hydrophobic paper-based strip housing element is configured to secure the plurality of the testing strips for simultaneous immersion in a sample for multiplexed testing of the sample (the device is configured to test simultaneously for multiple analytes of interest, or multiplexing, using single sample deposition, see Claim 17).
Regarding claim 4, Azpiroz et al. teaches the testing strip device according to claim 3, wherein at least some of the plurality of testing strips secured by the hydrophobic paper-based strip housing element are configured to perform different chemical testing of the sample, respectively (the device is configured to test simultaneously for multiple analytes of interest, see Claim 17).
Claims 9-10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Azpiroz et al. and Kline et al.  as applied to claims 1 and 16 above, and further in view of Whitesides et al (US PGPub 2016/0274105).
Regarding claims 9 and 10, Azpiroz et al. does not teach that the removably attached filtering element is peelable to enhance viewing of results.
In the analogous art of liquid testing devices, Whitesides et al. teaches the removably attached filtering element comprises a peelable filtering element (referred to as the peelable protective casing, or tape, see [0131]) comprising a filtering paper portion (referred to as the filter 920, see Fig. 9A and [0122])  and a carrier portion arranged along part of a periphery of the filtering paper portion (referred to as the tape 910 that is placed along the periphery of the filter portion 920, see Fig. 9A and [0122]).
Whitesides et al. further teaches wherein the carrier portion is configured to peelably remove the filtering element from the test device to enhance viewing of the testing strips to facilitate a result determination and a digitalization of the sample tested (the filter being peeled away enhances viewing of results and facilitates result determination and digitization, see [0131]).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. to have included the peelable filtering layer of Whitesides et al. for the benefit of being able to more easily visualize the assay results (see [0131] in Whitesides et al.).
Regarding claim 18, Azpiroz et al. does not explicitly teach that the filtering element is configured for filtering a turbiod sample where the filter element is configured to be peelable from the device following operation. 
However, in the analogous art of diagnostic test devices, Rolland et al. teaches a device wherein the removably attached filtering element is configured for filtering a turbid sample (referred to as a liquid sample such as blood, see [0053]) by adhering the removably attached filtering element to the cover element along a periphery to be peelable from the multiplexed chemical testing strip device after performing a filtering operation of the turbid sample (the filter portion 920 is configured to be peelable from the test strip device following operation, see [0122]).
It would have been obvious to person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the multiplexed strip of Azpiroz et al. and Kline et al. to have included the peelable layer of Whitesides et al. for the benefit of allowing for more clear quantification and digitization of results after peeling off the filter (see [0131] in Whitesides et al.).
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Azpiroz et al. and Kline et al. as applied to claim 1 above, and further in view of Rolland et al. (US 2014/0295415).
Regarding claims 11-13, Azpiroz et al. does not explicitly teach that the testing strip displays colorimetric results and includes a timer that indicates when the testing is complete, where the timer is based on the viscosity of the sample being tested, an impedance of the paper path, or the test being performed by the test strips.
However, in the analogous art of diagnostic test devices, Rolland et al. teaches a device wherein the one or more testing strips received by the hydrophobic paper-based strip housing element display colorimetric results (the sliding test strip device displays colorimetric results, see [0053]), and
the testing strip device further comprises a timer element configured to indicate a predetermined time period at which a testing of the input sample is complete (referred to as the timer element that indicates when the device is ready to be read based on color, see [0023]).
Further, regarding claim 12, Rolland et al. teaches a device wherein the timer element comprises a paper-based hydrophilic timing channel formed by a hydrophobic material (referred to as the hydrophilic timing dwell region, see [0023]) where each dwell region is constructed by a paper-based hydrophobic material, see [0024]) , wherein the timer element provides a colorimetric display when a predetermined period of testing time for a test being performed by one or more of the testing strips has elapsed from a contact of the sample with the timer element (the timer element may function as a colorimetric control after the predefined amount of time has elapsed after contacting the test sample, see [0023]).
Finally, regarding claim 13, Rolland et al. teaches a device wherein the predetermined period of time at which the timer element visually indicates that a testing time has elapsed is configured based on one or more of the viscosity of the sample being tested, an impedance of the paper path, and the test performed by the testing strips (the predetermined amount of time is based on the viscosity of the sample, see [0010]).
It would have been obvious to person possessing ordinary skill in the art before the effective filing date of the instant application to have modified the multiplexed strip of Azpiroz et al. to have included the timing element of Rolland et al. for the benefit of knowing when testing has been completed or that the test strip needs to be moved to the next stage of testing using the colorimetric change of the timer element (see [0150] in Rolland et al.).
Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Azpiroz et al., and further in view of Kline et al. and Belotserkovsky et al. (WO 2019/025630).
Regarding claim 19, Azpiroz et al. teaches a hydrophobic paper-based strip housing element configured to receive a plurality of colorimetric testing strips (referred to as the multiple lateral flow assays 130, see Fig. 2 and [0038]);
one or more alignment markers arranged on the hydrophobic paper-based housing element for placement of the plurality of colorimetric testing strips (referred to as the spacer element 140 that combines with the bottom cover 150 to align the lateral flow assays 130, see Fig. 2 and [0040]);
a cover element arranged above the strip housing element and including a machine- readable test identifier (referred to as a machine-readable identifier can be placed on the upper surface of the cover, see Claim 19); and 
a color reference information area on an upper surface of the cover element configured to provide a result interpretation and a digitalization (the color reference area 226 which is visible through the top layer 218 is used for quantification of the test results by comparison or review, see Fig. 5 and [0041]) by a digital Information Technology (IT) system (the interpretation and display of results can be done via a computer, see [0045]), wherein at least one of the machine-readable test identifier or the color reference information identifies the test being performed (referred to as the auxiliary information area 228 that contains information that identifies the test performed, see [0038]).
However, Azpiroz et al. does not teach that the machine-readable code is a Quick Response code, barcode, or Radio Frequency Identification.
In the analogous art of fluid testing devices, Belotserkovsky et al. teaches a barcode (referred to as a barcode on the top of the porous material, see Page 57, Lines 19-23) on an upper surface.
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. to have included the barcode of Belotserkovsky et al. for the benefit of being able to assign a unique identifier to each of the testing areas (see Page 57, Lines 24-30 in Belotserkovsky et al.).
Further, regarding claim 19, Azpiroz et al. does not explicitly teach that there is a removably attached filter element on the housing element.
However, in the analogous art of test strip devices, Kline et al. teaches a removably attached filtering element arranged on the hydrophobic paper-based strip housing element referred to as a removable filter layer, see Col. 29, Lines 27-29).
It would have been obvious to a person possessing ordinary skill in the art before the effective filing date to have modified the multiplexed strip of Azpiroz et al. to have included the removable filter layer of Kline et al. for the benefit of being able to remove unwanted particles from the test sample, see Col. 25, Lines 1-3 in Kline et al.).
Regarding claim 20, Azpiroz et al. teaches the testing strip device according to claim 19, wherein the plurality of testing strips received by the hydrophobic paper-based strip housing element display colorimetric results (the test zones 230-235 display colorimetric results, see [0042]), and
at least some of the plurality of testing strips secured by the hydrophobic paper-based strip housing element are configured to perform different chemical testing of the sample, respectively (the device is configured to test simultaneously for multiple analytes of interest, see Claim 17).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEA MARTIN whose telephone number is (571)272-5283. The examiner can normally be reached M-F 10AM-5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL WARDEN can be reached on (571)272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEA N. MARTIN/Examiner, Art Unit 1798                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797